     Case 3:20-cv-02208-JLS-BLM Document 19 Filed 02/12/21 PageID.280 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 20CV2208-JLS(BLM)
11   AIRBORNE AMERICA, INC.,

12                                         Plaintiff,       ORDER DENYING JOINT MOTION TO
                                                            CONTINUE EARLY NEUTRAL
13   V.                                                     EVALUATION CONFERENCE AND CASE
                                                            MANAGEMENT CONFERENCE VIA
14   KENWAY COMPOSITES, et al.,
                                                            VIDEOCONFERENCE
15                                     Defendants.
                                                            [ECF No. 18]
16

17

18

19         The above-entitled matter was removed to this Court on November 12, 2020. ECF No.
20   1.   Defendants CPK Manufacturing and Kenway Composites answered the complaint on
21   December 2, 2020. ECF Nos. 5 and 6.
22         On December 3, 2020, the Court issued a Notice and Order for Early Neutral Evaluation
23   Conference (“ENE”) and Case Management Conference (“CMC”) Via Videoconference. ECF No.
24   7. The Court scheduled the conferences for January 11, 2021 at 1:30 p.m. Id. at 1.
25         On December 7, 2020, Defendants Gemini Insurance Company and Berkley Insurance
26   Company filed a motion to dismiss “on the grounds that Plaintiff has failed to state a claim for
27   relief since neither Gemini nor Berkley are alleged to be the debtor or transferee such that they
28   can be liable for a fraudulent transfer” and because “the complaint fails to allege any type of

                                                        1
                                                                                    20CV2208-JLS(BLM)
     Case 3:20-cv-02208-JLS-BLM Document 19 Filed 02/12/21 PageID.281 Page 2 of 2



1    fraudulent conduct on behalf of Gemini or Berkley.” ECF No. 8.

2           On January 6, 2021, the parties filed a Joint Motion to Continue Early Neutral Evaluation

3    Conference and Case Management Conference Via Videoconference. ECF No. 9. The parties

4    sought to continue the conferences to March 15, 2021 and the deadline to file a joint discovery

5    plan from January 4, 2021 to March 8, 2021. Id. at 4. The Court granted the parties’ motion

6    on January 7, 2021. ECF No. 11.

7           On February 8, 2021, Defendants K.W. Boats, Kenneth G. Priest, II, Susan Priest, Michael

8    Priest, and Ian Kopp answered Plaintiff’s complaint. ECF No. 16; see also ECF No. 17.

9           On February 12, 2021, the parties filed a second Joint Motion to Continue Early Neutral

10   Evaluation Conference and Case Management Conference Via Videoconference. ECF No. 18.

11   The parties seek to continue the March 15, 2021 ENE and CMC to May 14, 2021. Id. at 4. In

12   support, the parties state that (1) Defendants Kenway Corporation, Kenneth G. Priest, II, Susan

13   Priest, Michael Priest, and Ian Kopp have not appeared and that Plaintiff has filed requests for

14   entry of default1, (2) Defendant Hill & Smith Holdings, PLC, a foreign corporation, has not yet

15   been served in this action and requires service under the Hague Convention on Service, and (3)

16   a global settlement is not possible at the ENE since all parties have not appeared and all defaults

17   have not been entered. Id. at 4-5.

18          The parties’ motion is DENIED. All dates and requirements set forth in the Court’s

19   January 7, 2021 order [ECF No. 11] remain in effect.

20          IT IS SO ORDERED.

21   Dated: 2/12/2021

22

23

24

25   1
       The Court’s review of the docket finds that Defendants Kenway Corporation, Kenneth G. Priest,
26   II, Susan Priest, Michael Priest, and Ian Kopp have appeared in this matter and that Plaintiff has
     not filed requests for entry of default. See ECF Nos. 16 and 17; see also Docket. Because of
27   the February 4, 2021 signature date on the motion, it appears that the parties drafted the motion
     prior to Defendants Kenway Corporation, Kenneth G. Priest, II, Susan Priest, Michael Priest, and
28   Ian Kopp’s answers and failed to update the motion prior to filing.

                                                     2
                                                                                      20CV2208-JLS(BLM)
